Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

An extension of time under 37 CFR 1.136(a) is required in order to make an examiner's amendment which places this application in condition for allowance.  During a telephone conversation conducted on February 24, 2022, George A Coury requested an extension of time for ONE MONTH(S) and authorized the Commissioner to charge Deposit Account No. 02-0184 the required fee of $ 110.00 for this extension and authorized the following examiner's amendment.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows:
In claim 2 line 4-6 “and is operatively connected to the working cylinder (2.1, 2.2) from outside the cylinder head (15.1, 15.2)” has been deleted; 
In claim 2 line 1 --working cylinder-- has replaced “apparatus”;
In claim 4 line 1 --working cylinder-- has replaced “apparatus”;
In claim 6 line 1 --working cylinder-- has replaced “apparatus”;
In claim 7 line 1 --working cylinder-- has replaced “apparatus”;
In claim 9 line 1 --working cylinder-- has replaced “apparatus”;
In claim 10 line 1 --working cylinder-- has replaced “apparatus”;
In claim 13 line 1 --working cylinder-- has replaced “apparatus”;
In claim 13 line 2-3 “a venting device (8.1, 8.2) comprising” has been deleted;

In claim 15 line 1 --working cylinder-- has replaced “apparatus”;
In claim 16 line 1 --working cylinder-- has replaced “apparatus”;
In claim 17 line 1 --working cylinder-- has replaced “apparatus”;
In claim 18 line 1 --working cylinder-- has replaced “apparatus”.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745